Case 6:18-bk-06821-KSJ Doc 255 Filed 01/30/20 Page 1of 19

UNITED STATES BANKRUPTCY COURT

Middle DISTRICT OF Florida
Onando DIVISION
IN RE: } CASENUMBER: /Y°- GSO
| }
. a

Mow keh TuwaAvid 3

} JUDGE
}

DEBTOR. } CHAPTER 11

 

DEBTOR'S MONTHLY OPERATING REPORT (INDIVIDUAL)

FOR THE PERIOD .
FROM 12/01/2019 TO 12/31/2019 va

a
Ya
: f tare
Comes now the above-named debtor and files its Monthly Operating Report in accordance wi the Guidelines
established by the United States Trustee and FRBP 2015. f

   

Dated: 1oRe/2046

Agrey for Debtor
Debtor's Address Attomey's Address
and Phone ber: and Phone Number:
LS A48 Pe, ho Myiweg [030 42. OnAwes NUere_
; TopgrAdeé Fa Sorte 400
MpasTOPAAt, FA 3497SC ; = eape
BarNo. #793 1 ce
Tel. St 2- §/O- 35700 Tel. 60.7 ~DGPY ~LE¥O)

Nate: The original Monthly Onerating Report is to be filed with the court and a copy simultaneously provided to the United States Trustee.
Monthly Operating Reports must be filed by the 20th day of the following month.

For assistance in preparing the Monthly Operating Report, refer to the followng resources on the United States Trustee Program website,
httpv/iwww.usdoj.gowustir2t/req_ info.htm,

1) Instructions for Preparation Debtor's Chapter 11 Monthly Operating Repon

2) Initial Filing Requirements

3) Frequently Asked Questions (FAQs}

 

 

 
Case 6:18-bk-06821-KSJ Doc 255 Filed 01/30/20 Page 2 of 19

SUMMARY OF CASH RECEIPTS AND CASH DISBURSEMENTS

 

Case Name; Don K Jurayin
Case Number: 18-06821

 

 

Note: The information requested below is a summary of the Infarmalion reported tha various Schedules and Attachments contained within this repc

 

 

 

 

 

 

Month Cumulative
12/31/2018
Tatal
17,542.90 41,142.79
CASH- Beginning of Menth (Household)
18,340.02 32,801.98
CASH- Beginning of Month {Business}
20,082.44 99,167,412
Total Household Receipts
73,228.99 194,901.25

Tota! Business Receipts

 

130,194.32 336,951.29
Total Receipts

 

 

23,419.05 71,660,89
Total Househotd Disbursements , ‘

 

87,504.86 186,846.50

Total Business Disbursements

 

116,923.91
Total Disbursements 298,507.39

 

 

 

 

 

19,270.41 85,133.46
NET CASH FLOW (Totai Receipts minus Total Disbursements}

14,206.26 56,349.08
CASH- End of Month (individual) ‘

5,414.15 40,823.22

CASH- End of Month (Business)

 

CALCULATION OF DISBURSEMENTS FOR UNITED STATES TRUSTEE QUARTERLY FEES

 

 

 

 

 

 

 

 

TOTAL DISBURSEMENTS (Fram Abave) 110,923.91 258,507.39
Less: Any Amounts Transferred or Paid from the Business Account to the {36,500.00} (44,940.38)

[Househoid Account (ie, Salary Paid to Debtar ar Owner's Draw)
| 74,423.91 | 213,567.01

DISBURSEMENTS FOR U.S. TRUSTEE FEE CALCULATION

 

I deciare under penalty of perjury that this statement and the accampanying documents and reports are true and correct to the best of
my knowledge and belief

This dayoot’ 20. IX?) .

¢
Debtor's Henaware

Monthly Operating Report - Indivdual

 

 
Case 6:18-bk-06821-KSJ Doc 255 Filed 01/30/20 Page 3 of 19

SCHEDULE OF HOUSEHOLD
CASH RECEIPTS AND CASH DISBURSEMENTS

 

Month

 

Cumulative

 

 

12/31/2019

 

Total

 

CASH Beginning of Month

17,542.90

 

 

CASH RECEIPTS

 

 

| Salary or Cash from Business

20,082.47

51,554.21

 

| Wages from Other Sources (attach list to this report)

 

| Interest or Dividend Income

At

1.03

 

| Alimony or Child Support

 

} Social Security/Pension/Retirement

 

1 Sale of Household Assets (attach list to this report)

 

j Loans/Borrowing from Outside Sources (attach list to this report)

 

 

\Other (specify) (attach list to this report}

cine alias etiaheer sire alee tle see shy slp

 

34,314.94

 

 

TOTAL RECEIPTS

37,625.31

85,867.15

 

 

(CASH DISBURSEMENTS

 

 

| Alimony or Child Support Payments

 

| Charitable Contributions

$00.00

 

1,200.00

 

| Gifts

| Household Expenses/Food/Clothing
| Household Repairs & Maintenance
] Insurance

] IRA Contribution

| Lease/Rent Payments

| Medical/Dental Payments

| Mortgage Payment(s)

| Other Secured Payments

| Taxes - Personal Property

| faxes - Real Estate

| Taxes Other (attach schedule}

| Travel & Entertainment

| Tuition/Education

| Utilities (Blectie,. Gas, Water, Cable, Sanitation}

 

 

Vehicle ™ » 7
| Vehicle Secured Payment(s}
j U.S. Trustee Quarterly Fees

14,948.73

4,771.06

72.26

702,00

13,440.27

16,002.06

308.47

2,497.79

 

 

 

325,00

650.00

 

Professional Fees (Legal, Accounting}

 

 

Other {attach schedule)
|

1 REIMBURSEMENT BOND $5,000

§,000.00

 

 

37,562.30

 

 

Total Household Disbursements

23,419.02

71,666.89

 

CASH - End of Month (Must equal reconciled bank statement-

 

 

14,206.26

 

14,206.26

 

 

AICHE IO

Monthly Operating Report - Individual

 
Case 6:18-bk-06821-KSJ Doc 255 Filed 01/30/20 Page 4 of 19

 

 

 

 

 

 

 

MONTHLY OPERATING REPORT - ATTACHMENT NO. 1
INBIVDUAL
QUESTIONNAIRE
. YES* No

L Have any assets been sold or transferred outside the normal course of business during this x

reporting period?
3
“Have any finds been disbursed from any account other than a deblor in possession account? x
3. Arcany post-petition receivables {accaunts, notes, or loang) due from any relatives. x

insiders, or related party?
4. Have any payments been made on pre-petition liabilities this reporting period? x
5, Have any post-petition loans been received by the debsor from any partyt x

 

6. Are any post-petition payroll taxes past due?

 

7. Are any post-petition state or federa? incamte taxes past due?

 

& Are any post-petition state or focal sales taxes past due?

 

% Are any post-petition zeal estate taxes past due?

 

10. Are any amounts owed to post-petition creditors/vendors delinquent?

 

1]. Are any wage payments past due?

 

 

 

 

 

*]f the answer to any of the above questions fs "YES," provide a detaiied explanation of ench item on a separate sheet.

INFORMATION

Are real and personal property, vehicle/auto, general liability, worker's

 

Are all payments currexit?

 

*)fthe answer to any of the above questions is "NO," provide a detailed explanation of each item on a separate sheet.

CONFIRMATION OF INSURANCE
. Amount Delinquency
TYPE of POLICY and CARRIER Period of and F: Amount

 

____ Check here if United States Trustee has been listed a a Certificate Holder on all policies of insurance.

 

 

DESCRIBE PERTINENT DEVELOPMENTS, EVENTS, AND MATTERS DURING THIS REPORTING PERIOD:

Estimated Date of Filing the Plan of Reorganization and Disciosure Statement:

 

 

 

 
Case 6:18-bk-06821-KSJ Doc 255 Filed 01/30/20 Page 5of 19

SCHEDULE OF BUSINESS
CASH RECEIPTS AND CASH DISBURSEMENTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attachment No. 2}

 

 

Month Cumulative
MUST CURE OBESITY CO. 72/81/2019 Total
CASH - Beginning of Month 16,795.18 414.33
BUSINESS CASH RECEIPTS
Cash Sales 28,800.00 72,100.08
Account Receivable Collection
Loans/Borrowing from Outside Sources (attach list to this report} 360.00, 14,472.20
Rental Income
Sale of Business Assets (attach list to this report)
Other (specify) (attach list to this report} 4,064.00, 1064.00
$1,064-Credit Card Return/Credit Insurance
Total Business Receipts 48,009.18 86,060.63
BUSINESS CASH DISBURSEMENTS
Net Payroll (Excluding Self}
Salary Paid to Debtor or Owner's Draw (e.g., transfer to Household
Account) 36,500 56,744.00
Taxes - Payroll
Taxes ~ Sales
Taxes Other (attach schedule)
Contract Labor (Subcontractors)
Inventory Purchases ,
Secured/Lease Payments (Business}
Utilities (Business)
Insurance 20.00
Vehicle Expenses 4,269.02 6,599.80
Travel & Entertainment 182.21
Repairs and Maintenance
Supplies 520.08 2,420.73
Charitable Contcibutions/Gifts
Purchase of Fixed Assets
Advertising 4,537.88 4,849.84
Bank Charges 48,00 103.00
Other (attach schedule) 2,112.04 17,099.69
Total Business Disbursements 47,984.92 88,826.27
CASH - End of Month (Must equal reconciled bank statement -
24.26 24,26

 

 

Monthly Operating Repert - Individual

 

 
Case 6:18-bk-0682

1-KSJ Doc 255 Filed 01/30/20 Page 6 of 19

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SCHEDULE OF BUSINESS
CASH RECEIPTS AND CASH DISBURSEMENTS
Month Cumulative
JURAVIN ING 12/31/2019 Total
CASH - Beginning of Month 2,016.03 362.22
BUSINESS CASH RECEIPTS

Cash Sales 2,400.00 34,300.00

Account Receivable Collection

Loans/Borrowing from Outside Sources (attach list to this report) 9,800.00 29,500.00

Rental Income

Sale of Business Assets (attach list to this report)

Other (specify) (attach list to this report) 28,084.99 98,064.99
Total Business Receipts 43,031.02 102,267.24
BUSINESS CASH DISBURSEMENTS

Net Payroll (Excluding Self)

Salary Paid to Debtor or Owner's Draw (e.g., transfer to Household
Account) 18,051.34

Taxes ~ Payroll

Taxes - Sales

Taxes Other (attach schedule)

Contract Labor (Subcontractors) 319.02 1,784.78

inventory Purchases ,

Secured/Lease Payments (Business)

Utilities (Business) 80.99

Insurance 5,134.22 5,134.22

Vehicle Expenses 184.18

Travel & Entertainment 118,08

Repairs and Maintenance

Supplies 1.44.95 3,908.44

Charitable Conwibutions/Gifts

Purchase of Fixed Assets 1,781.69 2,905.94

Advertising 6,881.48 40,753.20

Bank Charges 40.00 43.00

Other {attach schedule) 23,948.64 — 59,374.98
Total Business Disbursements 39,519.94 98,756.13
CASH - End of Month (Must equal reconciled bank statement -

Attachment No, 2) 4,811.08 Sattos

 

 

 

 

 

Monthly Operating Report - Individual

 
Case 6:18-bk-06821-KSJ Doc 255 Filed 01/30/20 Page 7 of 19

SCHEDULE OF BUSINESS
CASH RECEIPTS AND CASH DISBURSEMENTS

 

FIRST GLOBAL HEALTH CORPORATION

Month

 

1213112018

Cumulative
Total

 

CASH - Beginning of Month

528.81

124.55

 

 

BUSINESS CASH RECEIPTS

 

Cash Sales

 

Account Recervable Collection

 

Loans/Borrowing from Outside Sources (attach list to this report)

7,000.00

1,506

 

Rental Income

 

Sale of Business Assets (attach list to this report)

 

Other (specify) (attach list to this report}

50.00

50.00

 

 

Total Business Receipts

1,578.81

1,674.55

 

 

BUSINESS CASH DISBURSEMENTS

 

Net Payroll (Excluding Self)

 

Salary Paid to Debtor or Owner's Draw (e.g., transfer to Household
Accoumt)

 

Taxes ~ Payroll

 

Taxes - Sales

 

Taxes Other (attach schedule)

 

Contract Labor (Subcontractors)

 

Inventory Purchases

 

Secured/Lease Payments (Business}

 

Utilities (Business)

 

Insurance

 

Vehicle Expenses

 

Travel & Entertainment

 

Repairs and Maintenance

 

Supplies

 

Charitable Conwibutions/Gifts

 

Purchase of Fixed Assets

 

Advertising

 

Bank Charges

95,74

 

Other (attach schedule)

 

 

Total Business Disbursements

0.00

95,74

 

 

CASH - End ef Month (Must equa! reconciled bank statement -
Attachment No. 2)

 

 

1,578.81

 

1,576.81

 

Monthly Operating Report - Individual

 

 

 
Case 6:18-bk-06821-KSJ Doc 255 Filed 01/30/20 Page 8 of 19

MONTHLY OPERATING REPORT -
INDIVIDUAL

BANK ACCOUNT RECONCILIATIONS

ATTACHMENT NO. 2

 

Bank Account Information

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TD Bank Account Account Account Account
#1 #2 43 #d
Name of Bank: TD Bank TD Bank TD Bank TD Bank
Sccount Number: 434-5481107 | 434-5481735 | 434-5480802 | 436-7787153
Purpose of Account (Business/Personal) Personal Business Business Business
Type of Account (e.g. checking) Checking Checking Checking Checking
|. Balance per Bank Statement 16,795.18 2,016.03 528.81
>, ADD: Deposits not credited (attach fist to this report} 20,082.41 31,214.00 44,014.99 1,050.00
B. SUBTRACT: Outstanding Checks {attach list)
H. Other Reconciling Iterns {attach list to this report) 23,419.05 47,984.92 39,519.94 0.00
6. Month End Balance (Must Agree with Books) | 14,206.26 24,26 3,511.08 1,578.81
TOTAL OF ALL ACCOUNTS g 19,320.41

 

 

 

 

Note: Attach a copy of the bank statement and bank reconciliation for each account.

vestment Account Information

Bank / Account Name
N/A

 

Date of
Purchase

Note: Attach a copy of each investment account statement.

Type of
Instrument

Purchase
Price

Current
Value

 

 

 

 

 
Case 6:18-bk-06821-KSJ Doc 255 Filed 01/30/20 Page 9 of 19

MONTHLY OPERATING REPORT - ATTACHMENT NO. 34
INDIVIDUAL

 

CASH DISBURSEMENTS DETAILS - HOUSEHOLD

Name of Bank TD BANK |
Number 434-5484107

u e of Account (Personal)
ype of Account (e.g., n Checking

Date of
Number | Check Amount
80d tats
805 HAS
806 ita
aa? 18 ANNA JURAVIN
ACH TH6 PUBLIX
ACH 1H VARIOUS SEE

TOTAL 28,419,05

 

If any checks written this period have net been delivered to the payee, provide details, including the payee, amount, explanation for
holding check and anticipated delivery date of check.

 

 
Case 6:18-bk-06821-KSJ Doc 255 _ Filed 01/30/20 Page 10 of 19

MONTHLY OPERATING REPORT -
INDIVIDUAL

CASH DISBURSEMENTS DETAILS - BUSINESS

Name of Bank TD
t Number
Purpose of Account (Business) OPERATING
ype of Account fe.g., Checkin

Check Date of
Number | Check or Descri

ACH 202 TRANSFER #0802
ACH 42/02 COsTco.
ACH 12/08 SOAR HIGH
ACH 121G ACH BATCH
ACH 412441 TRANSFER ACCOUNT

124 cosTca
ACH 12116

1281

Tait

{22F

227

 

ATTACHMENT NO. 3B

Amount

TOTAL

ff any checks written this period have not been delivered to the payee, provide details, including the payee, amount, expianation for

holding check and anticipated delivery date of check.

 

 

 
Case 6:18-bk-06821-KSJ Doc 255 Filed 01/30/20 Page 11 of 19

MONTHLY OPERATING REPORT - ATTACHMENT NO. 3C
INDIVIDUAL

CASH DISBURSEMENTS DETAILS - BUSINESS

Name of Bank TD BANK / FIRST
umber 498-7787 153

of Account (Business)
ype of Account fe.g., n

Date of
Number | Check

  

If any checks written this period have not been delivered to the payee, orovide details, including the payee, amount, explanation for
hoiding check and anticipated delivery date of check.

 

|!
!

 
Page 12 of 19

ATTACHMENT NO, 4

 

 

 

 

 

 

 

Case 6:18-bk-06821-KSJ Doc 255 _ Filed 01/30/20

MONTHLY OPERATING REPORT -
INDIVIDUAL
ACCOUNTS RECEMABLE RECONCILIATION Scheduled Current Month
(Pre- & Post- Petition} Amount
Accounts Receivable Seginning Balance 0

Plus: Billings Queing the Manth 0

Less: Collectians During the Manth 0

Adjustments or WriteOtfs* )
Accounts Receivable Ending Balance** Q

 

 

 

 

 

(Pre- & Post- Petition

0-30 Days
31-60 Days
61 - 90 Days
Over $0 Days

otal Accounts Receivable*
* Attach explanation of any adjustment or writeoff.

™ The “current month” of these two lines must equal.

POST-PETITION TAXES N/A

ederal Taxes
Withholding**
FICA - Emptoyee
FICA -

Unem

income

Other (Attach List

otal Federal Taxes

& Locai Taxes

Sales

Unemployment

Real

Personal

Other (Attach List)

otal State & Lacal Taxes
otal Post-Petition Taxes

 

 

Current

Amount
Withheld &
or Accrued

* The beginning tax lability should represent the ability from the prior month, or if this Is the first report, the amount should be zero
™ attach copies of IRS Form 6123 or your FTD coupon and payment receipt to verify payment or deposit
Case 6:18-bk-06821-KSJ Doc 255 Filed 01/30/20 Page 13 of 19

MONTHLY OPERATING REPORT - ATTACHMENT NO.5
INDIVIDUAL

Payable Beginning Balance*

Plus: New Indebtedness the Month
Less; Amount Paid on Acct, Payables In Manth
Adjustments or WriteOffs**

Payable Balance

 

* The deginning A/P Habiity shoutd represent the lability from tha prior manth, or If this is the first report, the amaunt should be zero
**Attach explanation for any adjustment ar write-off,

aff bills or Invoices Incurred since the of the and have NOT been
Date Days

Vendor & of BilVInvoice -  dncurred

  

*** Uist any additional payables an a separate sheat and attach to this schedule.

 

POST-PETITION STATUS OF SECURED NOTES, LEASES, AND ADEQUATE PROTECTION PAYMENTS

Scheduled Total Past Due Total Number
Monthly Payment Fram Prior Amount Paid Total Unpaid of Payments
Name of Secured Creditor / Lessor Due Month(s} During Month Postpetition Past Due

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 6:18-bk-06821-KSJ Doc 255 Filed 01/30/20 Page 14 of 19

MONTHLY OPERATING REPORT - ATTACHMENT NO. 3B
INDIVIDUAL

CASH DISBURSEMENTS DETAILS - BUSINESS

Name of Bank
ccount Number

Pu of Account (Business) OPERATING
ype of Account (e.g., ng 434-5480802

Check Date of
Number | Check or Descri
ACH 12/03 CcosTco
ACH 42/03 cosTca
ACH iat TRANSFER #1735
ACH 12/26 AMEX
ACH 12734 AMEX
1231 GOOWIN
ACH t2fe7 HEAL
12681

 

TOTAL

If any checks written this period have not been delivered to the payee, provide details, including the payee, amount, explanation for
holding check and anticipated delivery date of check.

 

 

 

 
Register TD DIP#ILO7
From 1231/2019 through 12/31/2019

Case 6:18-bk-06821-KSJ

Sorted by: Date, Type, Number/Ref

Doc 255

Filed 01/30/20

DON K JURVIN

Page 15 of 19

1/19/2020 3:40 PM

 

Date Number Payee Account Memo Payment C Deposit Balance
2A W2019 -aplit- Deposit x 20,082.41 37,625.31
L2A1 7/2019 Publix Household Expense / Food/ Clath $132 XK 37,543.99
12/17/2019 Am, Gen Life Insurance Tasurance Expense 4771.06 X 32,772.93
12/17/2019 Dollar Tree Household Expense / Foad/ Cloth 79,89 X 32,693.04
12/37/2019 Texas RoadHOuse Meats and Entertainment 36.76 X 32,656.28
t2/1L 72019 Epic Theatres of Clermont Meais aad Entertainment 10.50 X 32,645.78
L2AL 7/2019 Costace Househatd Expense / Faod/ Cloth 325.56 X 32,320.22
12/17/2019 Castoco Household Expense / Foods Cioth 120.00 X 32,200.22
12/17/2019 Publix Household Expense / Foad/ Cloth PAF OX 32,128.05
12/17/2019 Costaco Household Expense / Foad/ Cloth 31.93 X 32,096, 12
12/17/2019 AAshirwad Indian Cusine Meals and Entertainment 25.00 X 32,074.12
13/17/2019 Donation 600.00 X BAFLI2
13/17/2019 Castoco Household Expense / Food/ Cloth 200.44 X 31,270.68
12/17/2019 Duke Engergy Utilities 702.00 X 30,568.68
[2/17/2019 Castaco Household Expense / Food/ Cloth 265.21 XK 30,303.47
L2AL 7/2019 intuit Household Expense / Foad/ Cloth 298.12 X 30,005.35
12/17/2019 Publix Househaid Expense / Faod/ Cloth 67.39 X 29,937.96
12/17/2019 Peteo Household Expease / Food/ Cloth 20.42 XK 29,917, 34
1L2N7/2019 800 Anna Juravin Household Expense / Food/ Cloth REIMBURSEMENT 9,600.72 XK 20,316.62
12/17/2019 865 US Trustee Bankruptcy 325,00 X 19,991.62
12/17/2019 806 Bella Colina CDD Household Expense / Food/ Cloth HOA 785.36 X 19,206.26
12/17/2019 807 Anna Juravin Other BOND REIMBURS... 5,000.00 14,206.26

Page |

 

 

 

 

 
3:41 PM
01/19/20

Case 6:18-bk-06821-KSJ Doc 255 Filed 01/30/20 Page 16 of 19

DON K JURVIN

Reconciliation Detail
TD DIP#1107, Period Ending 12/31/2019

Type Date Num Name

 

Beginning Balance
Cleared Transactions
Checks and Payments - 24 items

Check 12/17/2019 &00 Anna Juravin

Check 12/17/2019 807 Anna Juravin

Check 12/17/2019 Am. Gen Life Insura...
Check 12/17/2049 806 Bella Collina CDD
Check 12/7/2079 Duke Engergy

Check 12/17/2049

Check 12/17/2019 Castoco

Check 12/17/2019 805 US Trustee

Check 12/17/2019 intuit

Check 12/47/2019 Coastaco

Check 12712019 Costoca

Check 42/47/2019 Costoca

Check 1217/2019 Publix

Check 12 7/2019 Dotlar Tree

Check 12/17/2019 Publix

Check 12/17/2019 Publix

Check 12/17/2019 Texas RoadHOuse
Check 12/17/2019 Costoce

Check 42/17/2019 AAshirwad indian C...
Check 12/17/2019 Petco

Check 12H 7/2019 Epic Theatres of Cle...

Total Checks and Payments

Deposits and Credits - t Item
Deposit 12/17/2019

Total Deposits and Credits
Total Cleared Transactions
Cleared Balanca
Register Balance as of 12/31/2019

Ending Balance

Cir

OO OK OS OO OK OOK OO OK OO OOO OKO OOO

 

 

 

 

 

 

 

Amount Balance
17,542.96
-9,600,72 -$,600.72
-§,000,00 -14,600.72
-4,771.06 -19,371.78
-785.36 20,157.14
-702,06 -20,859.14
-606.06 -21,459.14
-325.56 -21,784.70
-325.00 ~22,109.70
-298.12 -22,407.82
-265.21 -22,873.03
-200.44 -22,873,47
-120.00 -22,993.47
~81,32 -23,074.79
-79.89 -23, 164.68
-72.17 -23,226.85
-67,39 ~23,294,24
-36.76 -23,331.00
-34.93 -23,362.93
-25.00 -23,387,93
-20.62 23,408.55
~40,50 -23,419.05
-23,419.05 -23,419,.05
20,082.41 20,082.41
20,082.41 20,082.41
-3,536.64 -3,336.64
-3,336.64 14,206.26
-3,336.64 14,206.26
-3,336.64 14,206.26

 

Page 1

 

 
Case 6:18-bk-06821-KSJ Doc 255 Filed 01/30/20 Page 17 of 19

Bank

America’s Most Convenient Bank® E STATEMENT OF ACCOUNT

 

DON KARL JURAVIN Page: fof3
DIP CASE 18-06821 MFLO Statement Period: Nov 18 2019-Dec 17 2019
15118 PENDIO DR Cust Ref #: 4345481 107-039-E-***
MONTVERDE FEL 34756-3606 Primary Account #: 434-5481107

Chapter 11 Checking

DON KARL JURAVIN Account # 434-5481107
DIP CASE 18-06821 MFLO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACCOUNT SUMMARY
Beginning Balance 17,542.90 Average Collected Balance 40,997.45
Electronic Depasits 20,082.41 Interest Earned This Period 0.00
Interest Paid Year-to-Date 4.12
Checks Paid 15,711.08 Annual Percentage Yield Earned 0.00%
Electronic Payments 7,707.97 Days in Period 30
Ending Balance 14,206.26
Total for this Periad Total Year-to-Date
Total Overdraft Fees $0.60 $0.00
Total Returned Item Fees (NSF) $6.00 $35.60
DAILY ACCOUNT ACTIVITY
Electronic Deposits
POSTING DATE DESCRIPTION AMOUNT
11/22 eTransfer Credit, Online Xfer 2,060.00
Transfer from CK 4345481735
14/29 eTransfer Credit, Online Xfer 7,000.00
Transfer from CK 4345481735
12/09 CCD DEPOSIT, STRIPE TRANSFER ST-N1T1F3M1I6H? 0.41
12/13 ACH DEPOSIT, MUST CURE OBESIT PAYROLL ***-*3-0745 5,541.G0
12/16 ACH DEPOSIT, MUST CURE OBESIT PAYROLL ***-*3-0745 5,541.00
Subtotal: 20,082.41
Checks Paid No, Cheeks: 4 ‘Indicates break In serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO. AMOUNT DATE SERIAL NO. AMOUNT
12/13 800 9,600.72 14/19 806 785.36
11/19 805* 325.00 11/18 807 5,000.00
Subtotal: 15,711.08
Electronic Payments
POSTING DATE DESCRIPTION AMOUNT
11/18 DEBIT POS, *****30057969529, AUT 114819 BDA PURCH W/CB 81.32
PUBLIX CLERMONT *FL
11/19 ACH DEBIT, AM GEN LIFE INS ONLINE PMT CKF****61381NEG 4,771.06
11/21 DEBIT POS, *****30057969529, AUT 112119 DDA PURCHASE 20.62
PETCO 2799 CLERMONT * FL
11/22 DEBIT POS, *****30057969529, AUT 112119 DDA PURCH W/CB 79.89

DOLLAR TR 2375S HIGHW CLERMONT * FL

Call 7-806-937-2000 for 24-hour Bank-by-Phone services or connect to www.idbank.com

 

Gank Deposits FDIC Insured | TD Bank, N.A.| Equal Housing Lender (Sy

 

 
Case 6:18-bk-06821-KSJ Doc 255 _ Filed 01/30/20

How to Balance your Account

Page 18 of 19

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page: 20f3
Begin by adjusting your account register 4 Your ending balance shown on this @
as follows: statement is: oe mo
‘ Ending 14,206.26
Subtract any services charges shown . Balance .
on this statement. 2, List below the amount of deposits or
; credit transfers which do not appear

Subtract any ee ceege, ye on this statement. Total the deposits Total | +
transfers or other electronic with- and enter on Line 2. - Deposits
drawais not previously recorded.
Add any interest earned if you have 3, Subtotal by adding lines | and 2.
an interest-bearing account. ©

4. List below the total amount of Sub Total
Add any automatic deposit or ; oo.
overdraft fine of credit withdrawals that do not appear on

this statement. Total the withdrawals
Review all withdrawals shown on this and enter on Line 4. Total .
statement and check them off in your Withdrawals: ;
account register. 5, Subtract Line 4 from 3. This adjusted a ,
Follow instructions 2-5 to verify your balance should equal your account a,
ending account balance. balance. © adjusted
Balance — aeemmmmenvecmmenneewe
@ @
DEPOSITS NOT OOLLARS CENTS WITHDRAWALS NOT) DOLLARS CENTS WITHDRAWALS NOT: DOLLARS CENTS
ON STATEMENT ON STATEMENT ON STATEMENT
. Total . 3 a

Total Deposits @ Withdrawals —  @

 

 

 

FOR CONSUMER ACCOUNTS ONLY — IN CASE OF ERRORS OR
QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:

If you need information about an electranic fund transfer or if yau belteve there is an
errcr on your bank statement or receipt relaling to an electronte fund transfer,
telephone the bank immediately al the phone number listed on the front of your
statement or write to:

TD Bank, N.A., Deposit Operations Dept, P.O, Box 1377, Lewlston,
Malne 04243-1377
We must hear from you no later than sixty (80) calandar days after we sent you the
first staternent upon which the error or problem first appeared. When contacting the
Bank, please explain as clearly as you can why you believe there is an error or why
mare information ia needed. Piease Include:

« Your name and account number.

« Adeseription of the error ar transaction you ara vasure about.

* The dollar amount and dale of the suspected error,
When making a verbal inquiry, the Sank may ask thal you send us your complaint In
writing within ten (10) ousinass days after the first telephone call.
We will investigata yaur complaint and will correcl any error prompily. [f we take more
than ten (10) business days te co this, we will credit your account for the
amaunt you think is in error, so that you have the use of tha manay during the time it
takes to complete aur investigation.

INTEREST NOTICE

Total interest credited by tha Bank to you this year will be reported by ihe Bank to the
Internal Ravenua Servica and State tax authorities. The amount to ba reported will ba
reported separately to you by the Bank,

 

 

FOR CONSUMER LOAN ACCOUNTS ONLY — BILLING RIGHTS
SUMMARY

In case af Exrors or Questions About Your Bil:

If yau think your bill is wrong, or #f you need mora infarmalian abaut a transaction an
your bill, write us at P.O. Box 1377, Lewiston, Maine 04243-1377 as saan as
possible. We must hear from yau no later than sixty (60) days after wa sent yau the
FIRST bill on which the error or prablem appeared. You can telephone us, but daing
80 Will not preserve your rights. In your lettar, give us the fallawing informatian:

+ Your name and account number.

+ The do#ar amount of the suspected errar.

+ Describe the errar and explain, if you can, why you beliave thare is an error,

if you need mora information, describe the item you are unsure about,

You do not have to pay any amound In question while we are investigating, but you
are st obligated to pay iha parts of your bill that are not in question. While we
investigate your question, we cannot rapart you as delinquent or take any action to
collect the amount you question.

FINANCE CHARGES: Although the Bank uses tha Dally Balance methad to calculate
ihe finance charge on your Moneyline/Overdraf Protection account (the tarm "ODP"
or "OD" refers to Ovardraft Protection), the Bank discloses the Average Dally Balance
on the periodic statement as an easier mathed for you to calculate the finance
charge. The finance charge bagins to accrue on the date advances and other debits
are posted to your account and will canfinue untii the balance has bean paid in full.
To computa the finance charge, multiply the Average Daily Balance times the Days In
Period timas the Dally Pariadic Rate (as listed in tha Account Summary section an
the front of tha statement), Tha Average Daily Balance is calcufated by adding the
balance for each day of the billing cycle, then dividing the total balance by the number
af Days in the Billing Cycle. The daily balance |s the balance far the day afer
advances have been added and payments or credits hava been subtracted plus or
minus any other adjustments that right have occurred that day, There is ne grace
pertod during which no firance charge accrues. Finance charge adjustments are
Included In yaur total finance charge.

 

 
Case 6:18-bk-06821-KSJ Doc 255 Filed 01/30/20 Page 19 of 19

Bank

America’s Most Convenient Bank® STATEMENT OF ACCOUNT

 

DON KARL JURAVIN

 

 

 

 

 

DIP CASE 18-06821 MFLO Page: . Sats
Statement Period: Nov 18 2018-Dac 17 2019
Cust Ref #: 4345481107-039-E-***
Primary Account #: 434-5481 107
BAILY ACCOUNT ACTIVITY
Electronic Payments (continued) |
POSTING DATE DESCRIPTION AMOUNT 2
41/22 DEBIT CARD PURGHASE, *****30057969529, AUT 112019 VISA DDA PUR 36.76
TEXAS ROADHOUSE 2509 CLERMONE  * FL
11/22 DEBIT CARD PURCHASE, *****30057969529, AUT 112019 VISA DDA PUR 10.56
EPIC THEATRES OF CLERMON DELAND * FL
41/25 DEBIT POS, *****30057969529, AUT 112419 DDA PURCH W/CB 325.56
COSTCO WHSE 1235 ORLANDO * FL
11/25 DEBIT POS, *****30057969529, AUT 112419 DDA PURCH W/CB 420.00
COSTCO WHSE 1235 ORLANDO * FL
11/25 DEBIT POS, *****30057969529, AUT 112519 DDA PURCH W/CB 72.17
PUBLIX CLERMONT  *FL
11/25 DEBIT POS, *****30057969529, AUT 112419 DDA PURCHASE 31.93
COSTCO WHSE 1235 ORLANDO * FL
11/25 DEBIT CARD PURCHASE, *****30057969529, AUT 112419 VISA DDA PUR 25.00
AASHIRWAB INDIAN CUISINE ORLANDO * EL
11/26 eTransfer Debit, Online Xfer 600.00
Transfer to CK 4363085527
12/03 DEBIT POS, *****30057969529, AUT 120219 DDA PURCH W/CB 200,44
COSTCO WHSE 1235 ORLANDO * FL
12/05 ACH DEBIT, DUKEENERGY-FL CUST BILLS ****625051 702.00
12/05 DEBIT POS, *****30057969529, AUT 126519 DDA PURCH W/CB 265.24
COSTCO WHSE 0185 WINTER PARK * FL
12/09 DEBIT POS, *****30057969529, AUT 120918 DDA PURCHASE 298.12
INTUIT PAYME IN POOL CLERMONT *FL
12/09 DEBIT POS, *****30057969529, AUT 120919 DDA PURCH W/CB 67.39
PUBLIX CLERMONT * FL
Subtotal: 7,707.97
DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
1447 17,542.90 11/29 14,257.73
14/18 12,464.58 12/03 14,057.29
11/19 6,580.16 412/05 13,090.08
11/24 6,559.54 12/09 12,724.98
11/22 8,432.39 12/13 8,665.26
41/25 7,857.73 12/16 14,206.26

11/26 7,257.73

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank,com

Bank Deposits FDIC Insured | YD Bank, N.A. | Equat Housing Lender fy

 
